                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
FAIR FIGHT ACTION, et al.,

       Plaintiffs
                                                      Civil Action File
v.
                                                      No. 1:18-cv-05391-SCJ
BRAD RAFFENSPERGER, in his official
Capacity as Secretary of State of Georgia; et al.,

       Defendants.


           NOTICE OF WITHDRAWAL OF ANDREW M. SWINDLE

       Comes now Counsel for State Defendants and pursuant to Rule 83.1(E)(2),

hereby submits this Notice of Withdrawal of Andrew M. Swindle as Attorney of

Record who is no longer with the firm Robbins Ross Alloy Belinfante Littlefield

LLC in the above matter. This notice is effective upon filing.

       This 17th day of December, 2019.
                                      /s/ Josh Belinfante
                                      Josh B. Belinfante
                                      Georgia Bar No. 047399
                                      jbelinfante@robbinsfirm.com
                                      Vincent R. Russo
                                      Georgia Bar No. 242628
                                      vrusso@robbinsfirm.com
                                      Brian E. Lake
                                      Georgia Bar No. 575966
                                      blake@robbinsfirm.com
                                      Carey A. Miller
                                      Georgia Bar No. 976240
                                      cmiller@robbinsfirm.com
Alexander Denton
Georgia Bar No. 660632
adenton@robbinsfirm.com
Robbins Ross Alloy Belinfante Littlefield LLC
500 14th Street, N.W.
Atlanta, Georgia 30318
Telephone: (678) 701-9381
Facsimile: (404) 856-3250

Christopher M. Carr
Attorney General
GA Bar No. 112505
Annette M. Cowart
Deputy Attorney General
GA Bar No. 191199
Russell D. Willard
Senior Assistant Attorney General
GA Bar No. 760280
State Law Department
40 Capitol Square, S.W.
Atlanta, Georgia 30334

Bryan P. Tyson
Special Assistant Attorney General
Georgia Bar No. 515411
btyson@taylorenglish.com
Bryan F. Jacoutot
Georgia Bar No. 668272
bjacoutot@taylorenglish.com
Diane F. LaRoss
Georgia Bar No. 430830
dlaross@taylorenglish.com
Taylor English Duma LLP
1600 Parkwood Circle - Suite 200
Atlanta, Georgia 30339
Telephone: (678) 336-7249
Attorneys for Defendants

       -2-
                         L.R. 7.1(D) CERTIFICATION

      I certify that this Notice has been prepared with one of the font and point

selections approved by the Court in Local Rule 5.1(C). Specifically, this Notice

has been prepared using 14-pt Times New Roman Font.



                                       /s/ Josh Belinfante
                                       Josh Belinfante
                                       Georgia Bar No. 047399
                           CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing NOTICE

OF WITHDRAWL OF ANDREW M. SWINDLE with the Clerk of Court using

the CM/ECF system, which will automatically send counsel of record e-mail

notification of such filing.

      This 17th day of December, 2019.

                               /s/ Josh Belinfante
                               Josh Belinfante
                               Georgia Bar No. 047399
